54 N.J. 524 (1969)
257 A.2d 697
STEPHEN LEWIS DALY, PETITIONER-RESPONDENT,
v.
EDWARDS ENGINEERING CORP., RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 6, 1969.
Decided October 20, 1969.
Mr. George J. Kenny argued the cause for appellant (Messrs. Pindar, McElroy, Connell & Foley, attorneys).
Mr. Abram Simon argued the cause for respondent (Messrs. Simon & Simon, attorneys).
PER CURIAM.
The judgment is affirmed generally for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, SCHETTINO and HANEMAN  6.
For reversal  Justice HALL  1.